Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-5 and 7-8 are objected to because of the following informalities:  On lines 13-14 of claim 1, the phrase “diagnosing the biliary tract cancer in the test subject if the concentration of the marker of the biological sample of the test subject” should be changed to -- diagnosing biliary tract cancer in the test subject if the concentration of the marker in the biological sample of the test subject—so as to provide further clarification. On line 4 of claim 4, the phrase “concentration of the marker of the biological sample of the test subject” should be changed to -- concentration of the marker in the biological sample of the test subject—so as to provide further clarification. On lines 3-4 of claim 5, the phrase “wherein the criterion concentration of marker further comprises” should be changed to –wherein the criterion concentration of the marker further comprises—so as to positively refer to the marker recited in claim 1. On lines 6-7 of claim 5, the phrase “concentration of the marker of the biological sample of the test subject” should be changed to -- concentration of the marker in the biological sample of the test subject—so as to provide further clarification. On lines 1-2 of claim 8, the phrase “wherein the concentration of a marker in the biological samples and the concentration of a marker in the biological sample of the test subject” should be changed to -- wherein the concentration of the marker in the biological samples and the concentration of the marker in the biological sample of the test subject—so as to positively refer to the marker recited in claim 1. Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain present in a biological sample such as serum obtained from a subject and a presence of biliary tract cancer in the subject. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or use (i.e. disease diagnosis). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of the markers (i.e. Nudifloramide, LPC 18:0 and fibrinogen alpha chain) in the sample using a technique such as mass spectrometry, and using the measured concentrations of the markers to diagnose biliary tract cancer all constitute “well-understood, routine and conventional activity under 35 USC 101.
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
In the instant case, the claims recite the natural correlation between markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain in a serum sample obtained from a subject and a presence of biliary tract cancer in the subject. The detection of Nudifloramide, LPC 18:0 and fibrinogen alpha chain, and the determination of a relationship between these markers in a serum sample from a subject and a presence of biliary tract cancer in the subject are not considered to be significantly more than the natural phenomenon itself.  The relationship between the measured markers and a presence of biliary tract cancer in a subject exists in principle and in nature apart from any human action.  The relationship between the markers and a presence of biliary tract cancer in a subject is a natural consequence of biliary tract cancer in the body of the subject. 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain measured in a biological sample obtained from a subject, and a presence of biliary tract cancer in the subject, which constitutes a judicial exception. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  With regards to independent claim 1, the step of diagnosing biliary tract cancer is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. the field of disease diagnosis). With regards to claims 2 and 4-5, the step of measuring additional markers comprising LPC 18:0 and fibrinogen alpha chain, and correlating measured concentrations of these additional markers to a presence of biliary tract cancer in a subject only constitutes a further judicial exception comprising a natural correlation. With regards to claims 3-5 which recite criterion concentrations for the measured markers, it is noted that the establishment of such criterion concentrations for markers in a diagnostic method directly integrates the law of nature.  The step of comparison to predetermined criterion concentrations is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  With regards to claim 8, the measurement of the recited markers using a well-known, conventional and routine technique such as mass spectrometry amounts to only insignificant extra-solution activity to the judicial exception which does not impose any meaningful limits on the exception. 
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of the markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain in a biological sample using a known technique such as mass spectrometry, and comparison of the measured concentrations of the markers to criterion concentrations indicative of biliary tract cancer are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists. The step of comparison to predetermined criterion concentrations is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  The technique of mass spectrometry to measure markers and metabolites in a biological sample is widely well-known, routine and conventional in the prior art, and is well-documented in many prior art references. Therefore, the use of mass spectrometry to measure the markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain in the instant method does not add an inventive concept to the claims under step 2B of the guidance.  Claims 1-5 and 7-8 simply recite a natural correlation or phenomenon in combination with well understood and routine sample analysis steps that are necessary for all practical applications of the natural correlation, such that everyone practicing the natural correlation would be required to perform those steps.  
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive.
The previous rejections of the claims made in the last Office action under 35 USC 112(b) have been withdrawn in view of the amendments made to the claims. The amended claims are objected to for minor informalities, as noted in paragraph no. 3 above. 
Applicants argue the rejection of the claims made under 35 USC 101 by stating that claim 1 as now amended is patent eligible in view of Claim 1 of Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples. This argument is not persuasive since claim 1 of Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples recites only a method for detecting a marker comprising JUL-1 in a plasma sample from a human patient by detecting an immunological binding between an antibody for JUL-1 and JUL-1 in the plasma sample. Therefore, claim 1 of Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples does not recite a judicial exception comprising a natural correlation between the JUL-1 marker and a certain disease in the patient. Only a simple detection of a marker compound is recited in claim 1 of Example 29. On the contrary, amended claim 1 in the instant application recites both a detection of a marker comprising Nudifloramide in a biological sample obtained from a test subject and a correlation of this marker to either a presence or an absence of biliary tract cancer in the test subject. Therefore, amended claim 1 in the instant application is similar to claim 2 in Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples, which was found patent ineligible under 35 USC 101 since it recites a natural correlation or relationship between a presence of the JUL-1 marker in a plasma sample from a patient and julitis in the patient. This is similar to amended claim 1 in the instant application which recites the natural correlation or relationship between a certain amount (i.e. a criterion concentration) of the marker Nudifloramide in a biological sample obtained from a test subject and a presence of biliary tract cancer in the test subject. 
Applicants also argue that the amended claims are patent eligible under prong two of the new two-prong inquiry of revised step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, issued on January 7, 2019, since amended claim 1 clearly imposes a meaningful limit on the abstract idea of comparing the concentration of the marker in the biological sample of the test subject with the criterion concentration. This argument is not persuasive since the comparison of the measured concentration of the marker in the test subject to the criterion concentration directly integrates the law of nature.  The step of comparison to predetermined criterion concentrations (i.e. a control or reference concentration) is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  In addition, the step of comparison to determined criterion concentrations does not impose any meaningful limits on the natural correlation recited in the instant claims since it is simply an observation or evaluation performed in the human mind. 
Applicants also argue that the claims satisfy step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance since the claims recite an improvement in a method for diagnosing biliary tract cancer in a test subject by measuring concentrations of unconventional markers (i.e. Nudifloramide) in a biological sample obtained from the test subject and comparing the concentrations to criterion concentrations established for the markers. This argument is not persuasive since while the claims are novel under 35 USC 102 and non-obvious under 35 USC 103, the claims are not patent eligible under 35 US 101 since the claims only recite a newly discovered natural correlation between the markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain measured in a natural biological sample obtained from a test subject and a presence or absence of biliary tract cancer in the test subject. The relationship between the measured markers and a presence of biliary tract cancer in a subject exists in principle and in nature apart from any human action, and the claims do not recite any other limitations that integrate the natural correlation into a practical application (i.e. use the natural correlation to effect a particular treatment for a disease, apply the natural correlation with a particular machine,  apply or use the judicial exception in some other meaningful way beyond generally linking the use of the natural correlation to a particular technological environment, etc.).
For all of the above reasons, Applicants’ arguments are not persuasive.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 20, 2021